


Exhibit 10.63

 

SIXTH AMENDMENT AGREEMENT

 

SIXTH AMENDMENT AGREEMENT (this “Agreement”) dated as of February 25, 2009, by
and among United Natural Foods, Inc., United Natural Foods West, Inc., United
Natural Trading Co., Distribution Holdings, Inc., Springfield Development, LLC,
and Millbrook Distribution Services Inc. (collectively, the “Borrowers”), Bank
of America, N.A. (“Bank of America”) and the other Lenders party thereto
(collectively, the “Lenders”), and Bank of America, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent, and the
Documentation Agent, Syndication Agent and Arranger identified therein are party
to a certain Amended and Restated Loan and Security Agreement dated April 30,
2004, as amended by a First Amendment dated as of December 30, 2004, a Second
Amendment dated as of January 31, 2006, a Third Amendment dated as of
November 2, 2007, a Fourth Amendment dated as of November 27, 2007 and a Fifth
Amendment dated as of May 28, 2008 (as amended, the “Loan Agreement”); and

 

WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Loan Agreement; and

 

WHEREAS, the Lenders are willing to agree to the amendments set forth herein,
all on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.           Definitions.  Capitalized terms used herein without definition
that are defined in the Loan Agreement shall have the meanings given to such
terms in the Loan Agreement, as amended hereby.

 

§2.           Representations and Warranties; Acknowledgment.  The Borrowers
hereby represent and warrant to the Lenders as follows:

 

(a)           Each of the Borrowers has adequate power to execute and deliver
this Agreement and each other document to which it is a party in connection
herewith and to perform its obligations hereunder or thereunder.  This Agreement
and each other document executed in connection herewith have been duly executed
and delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of any other
indenture, agreement or undertaking to which any Borrower is a party.  The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against any such Borrower in accordance with
their respective terms.

 

--------------------------------------------------------------------------------


 

(b)           After giving effect to the transactions contemplated by this
Agreement, all the representations and warranties made by the Borrowers in the
Loan Documents are true and correct on the date hereof as if made on and as of
the date hereof and are so repeated herein as if expressly set forth herein or
therein, except to the extent that any of such representations and warranties
expressly relate by their terms to a prior date.

 

(c)           No Event of Default under and as defined in any of the Loan
Documents has occurred and is continuing on the date hereof.

 

§3.           Amendments to Loan Agreement.  The Loan Agreement is hereby
amended as follows:

 

3.1.           Amendments to Appendix A.

 

The definitions of “Permitted Purchase Money Indebtedness”, “Plan” and
“Subordinated Debt” are hereby amended and restated in their entirety to read as
follows:

 

“Permitted Purchase Money Indebtedness - any Purchase Money Indebtedness and
Capitalized Lease Obligations of Borrowers or Guarantors incurred after the date
hereof which is secured solely by a Purchase Money Lien.”

 

“Plan - an employee benefit plan now or hereafter maintained for employees of
Borrowers or their Subsidiaries that is covered by Title IV of ERISA.”

 

“Subordinated Debt - Indebtedness of Borrowers or their Subsidiaries that is
subordinated to the Obligations in a manner satisfactory to Agent.”

 

Clause (i) of the definition of Restricted Investment is hereby amended and
restated in its entirety to read as follows:

 

“(i)  investments in Subsidiaries of UNF which are Borrowers or Guarantors;”

 

3.2.           Amendments to Section 9.1.3

 

Section 9.1.3 of the Loan Agreement is hereby amended by deleting “and” from the
end of clause (v), renumbering clause (vi) as clause (vii) and inserting a new
clause (vi) to read as follows:

 

“(vi)           contemporaneously with any Permitted Acquisition, a report
supplementing, on a cumulative basis, Exhibit C, Exhibit D, Exhibit E,
Exhibit F, Exhibit H, Exhibit I and Exhibit V containing a description of all
changes in the information included in such Exhibits as may be necessary for
such Exhibits to be accurate and complete, such report to be signed by the chief
executive officer or chief financial officer of UNF and to be in a form
reasonably satisfactory to the Agent; and”

 

-2-

--------------------------------------------------------------------------------


 

3.3.           Amendment to Section 9.1.7

 

Section 9.1.7 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.1.7  Taxes and Liens.  Pay and discharge, and cause each Subsidiary to pay
and discharge, all taxes, assessments and government charges upon it, its income
and Properties as and when such taxes, assessments and charges are due and
payable, unless and to the extent only that such taxes, assessments and charges
are being contested in good faith and by appropriate proceedings and Borrowers
maintain, and cause each Subsidiary to maintain, reasonable reserves on their
books therefor.  Borrowers shall also pay and discharge, and shall cause each
Subsidiary to pay and discharge, any lawful claims which, if unpaid, might
become a Lien against any of the Borrowers’ or their Subsidiaries’ Properties
except for Permitted Liens.”

 

3.4.           Amendment to Section 9.1.11

 

Section 9.1.11 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.1.11  Compliance with Laws.  Comply, and cause each Subsidiary to (i) comply,
with all laws, ordinances, governmental rules and regulations to which it is
subject, and (ii) obtain and keep in force any and all licenses, permits,
franchises, or other governmental authorizations necessary to the ownership of
its Properties or the conduct of its business, which violation or failure to
obtain might materially and adversely affect the business, prospects, profits,
properties, or condition (financial or otherwise) of the Borrowers and their
Subsidiaries, taken as a whole.”

 

3.5.           Amendment to Section 9.1.12

 

Section 9.1.12 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.1.12  ERISA Compliance.  (i) At all times make, and cause each Subsidiary to
make, prompt payment of contributions required to meet the minimum funding
standard set forth in ERISA with respect to each Plan; and (ii) notify Agent as
soon as practicable of any Reportable Event and of any additional act or
condition arising in connection with any Plan which the Borrowers believe might
constitute grounds for the termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a Trustee to administer any Plan.”

 

-3-

--------------------------------------------------------------------------------


 

3.6.           Amendment to Section 9.2.2

 

Section 9.2.2 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.2  Loans.  Make, or permit any Subsidiary of Borrowers to make, any loans
or other advances of money (other than for salary, travel advances, advances
against commissions and other similar advances in the ordinary course of
business) to any Person; provided, however, that Borrowers and Guarantors may
(i) memorialize existing accounts receivable as instruments (provided such
accounts receivable shall not be Eligible Accounts), (ii) make loans to
customers in the normal course of business and on appropriate commercial terms
and security to assist customers in opening stores and (iii) accept promissory
notes for loans to their customers in the normal course of business and on
appropriate commercial terms and security, in each case, to the extent not
prohibited by the terms of this Agreement and Borrowers may make loans or other
advances of money between and among the Borrowers and the Guarantors in the
ordinary course of business.”

 

3.7.           Amendment to Section 9.2.3

 

Section 9.2.3(vii) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(vii)           Unsecured Indebtedness incurred among the Borrowers and the
Guarantors;”

 

3.8.           Amendments to Section 9.2.5

 

Clauses (iii), (vii), (viii) and (x) of Section 9.2.5 of the Loan Agreement are
hereby amended and restated in their entirety to read as follows:

 

“(iii)           Liens arising in the ordinary course of Borrowers’ or
Guarantors’ business by operation of law or regulation, but only if payment in
respect of any such Lien is not at the time required and such Liens do not, in
the aggregate, materially detract from the value of the Property of Borrowers
and their Subsidiaries or materially impair the use thereof in the operation of
Borrowers’ and their Subsidiaries’ business;”

 

“(vii)           attachment, judgment, and other similar non-tax liens arising
in connection with court proceedings, but only if and for so long as the
execution or other enforcement of such liens is and continues to be effectively
stayed and bonded on appeal, the validity and amount of the claims secured
thereby are being actively contested in good faith and by appropriate lawful
proceedings and such liens do not, in the aggregate, materially detract from the
value of the Property of the Borrowers or their Subsidiaries or materially
impair the use thereof in the operation of the Borrowers’ and their
Subsidiaries’ business;”

 

-4-

--------------------------------------------------------------------------------


 

“(viii)           reservations, exceptions, easements, rights of way, and other
similar encumbrances affecting real property, provided that, in Agent’s sole
judgment, they do not in the aggregate materially detract from the value of said
Properties or materially interfere with their use in the ordinary conduct of the
Borrowers’ and their Subsidiaries’ business;”

 

“(x)           Liens on assets of the Borrowers or the Guarantors that do not
constitute Collateral hereunder; and”

 

3.9.           Amendment to Section 9.2.6

 

Section 9.2.6 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.6  Subordinated Debt.  Issue or enter into, or permit any Subsidiary to
issue or enter into, any agreement to issue Subordinated Debt except upon terms
and provisions relating to the maturity and repayment thereof and terms relating
to the subordination of payment thereof to the Obligations, in each case
reasonably acceptable to the Agent.”

 

3.10.           Amendment to Section 9.2.11

 

Section 9.2.11 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.11  Bill and Hold Sales, Etc.  Make, or permit any Subsidiary to make, a
sale to any customer on a bill and hold, guaranteed sale, sale and return, sale
on approval or consignment basis, or any sale on a repurchase or return basis.”

 

3.11.           Amendment to Section 9.2.14

 

Section 9.2.14 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.14  Tax Consolidation.  File or consent to the filing of, or permit any
Subsidiary to file or consent to the filing of, any consolidated income tax
return with any Person other than a Subsidiary of Borrowers.”

 

3.12.           Amendment to Section 9.2.15

 

Section 9.2.15 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.15  Business Locations. Transfer, or permit any Subsidiary to transfer, its
principal place of business or chief executive office, or open, or permit any
Subsidiary to open, any new business location or maintain, or permit any
Subsidiary to maintain, warehouses other than as set forth on Exhibit C hereto,
except upon at least thirty (30) days prior written notice to Agent.”

 

-5-

--------------------------------------------------------------------------------


 

3.13.           Amendment to Section 9.2.16

 

Section 9.2.16 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.16  Guaranties.  Except as set forth in Exhibit G hereto, guaranty, assume,
endorse or otherwise, in any way, become directly or contingently liable with
respect to, or permit any Subsidiary to guaranty, assume, endorse or otherwise,
in any way, become directly or contingently liable with respect to, the
Indebtedness of any Person except by endorsement of instruments or items of
payment for deposit or collection, provided, however, that the Borrowers may
(a) enter into guaranties in the ordinary course of business of indebtedness and
obligations incurred by Borrowers and their Subsidiaries, (b) make payments (but
not prepayments) of principal and interest when due under the terms of the ESOP
Notes to the extent that no Default or Event of Default shall have occurred and
be continuing at the time of or after giving effect to any such payment,
(c) guaranty on an unsecured basis the obligations of Subsidiaries established
to make acquisitions or investments permitted under Subsection 9.2.1 hereof, and
(d) enter into guaranties and environmental indemnity agreements pursuant to the
Term Loan Agreement with respect to the Term Loan and the mortgages securing
such Term Loan.”

 

3.14.           Amendment to Section 9.2.18.

 

Section 9.2.18 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.18.  Subsidiaries.  Hereafter create any Subsidiary, or permit any
Subsidiary to create any other Subsidiary, except as provided in Subsection
9.2.1 hereof.”

 

3.15.           Amendment to Section 9.2.19

 

Section 9.2.19 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.19  Change of Business.  Enter into, or permit any Subsidiary to enter
into, any new business or make, or permit any Subsidiary to make, any material
change in any of Borrowers’ or their Subsidiaries’ business objectives, purposes
and operations.”

 

3.16.           Amendment to Section 9.2.20

 

Section 9.2.20 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.20  Names of Borrowers and Subsidiaries.  Use, or permit any Subsidiary to
use, any corporate or limited liability company name (other than its own) or any
fictitious name, trade style or “d/b/a” except for the names disclosed on
Exhibit F attached hereto.”

 

-6-

 

--------------------------------------------------------------------------------


 

3.17.           Amendment to Section 9.2.21

 

Section 9.2.21 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.21  Use of Agent’s or any Lender’s Name.  Without prior written consent of
Agent or such Lender, use, or permit any Subsidiary to use, the name of Agent or
any Lender or the name of any Affiliates of Agent or any Lender in connection
with any of the Borrowers’ or their Subsidiaries’ business or activities, except
in connection with internal business matters, as required in dealings with
governmental agencies and financial institutions and to trade creditors of the
Borrowers or their Subsidiaries solely for credit reference purposes.”

 

3.18.           Amendment to Section 9.2.22

 

Section 9.2.22 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

“9.2.22  Margin Securities.  Own, purchase or acquire (or enter into any
contracts to purchase or acquire), or permit any Subsidiary to own, purchase or
acquire (or enter into any contracts to purchase or acquire), any “margin
security” as defined by any regulation of the Federal Reserve Board as now in
effect or as the same may hereafter be in effect unless, prior to any such
purchase or acquisition or entering into any such contract, Agent shall have
received an opinion of counsel satisfactory to Agent that the effect of such
purchase or acquisition will not cause this Agreement to violate regulations
(T), (U) or (X) or any other Regulations of the Federal Reserve Board then in
effect.”

 

3.19.           New Section 9.2.23

 

A new Section 9.2.23 is hereby inserted immediately after Section 9.2.22 of the
Loan Agreement to read as follows:

 

“9.2.23  Fiscal Year.  Change the fiscal year of Borrowers or any of Borrowers’
Subsidiaries, or permit any Subsidiary to change its fiscal year or the fiscal
year of any other Subsidiary of Borrowers.”

 

3.20.           Amended Exhibits.

 

Exhibits C, D, E, F, G, H, I and V to the Loan Agreement are hereby amended and
restated as set forth on Exhibits C, D, E, F, G, H, I and V, respectively,
attached to this Agreement.

 

-7-

--------------------------------------------------------------------------------


 

§4.           Ratification, etc.  All of the obligations and liabilities to the
Lenders and the Administrative Agent as evidenced by or otherwise arising under
the Loan Agreement, the Notes and the other Loan Documents, are, by the
Borrowers’ execution of this Agreement, ratified and confirmed in all
respects.  In addition, by each Borrower’s execution of this Agreement, such
Borrower represents and warrants that neither it nor any of its Subsidiaries has
any counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.  This Agreement and the Loan Agreement shall
hereafter be read and construed together as a single document, and all
references in the Loan Agreement or any related agreement or instrument to the
Loan Agreement shall hereafter refer to the Loan Agreement as amended by this
Agreement.

 

§5.           Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 3 of this Agreement are subject to the prior satisfaction
of the following conditions precedent (the date of such satisfaction herein
referred to as the “Sixth Amendment Effective Date”):

 

(a)           Representations and Warranties.  The representations and
warranties of the Borrowers contained herein shall be true and correct.

 

(b)           No Event of Default.  There shall exist no Event of Default or
event or circumstance which, with the giving of notice and/or the lapse of time
would result in an Event of Default.

 

(c)           Corporate or Limited Liability Company Action.  The Administrative
Agent shall have received evidence reasonably satisfactory to the Administrative
Agent that all requisite corporate or limited liability company, as applicable,
action necessary for the valid execution, delivery and performance by the
Borrowers of this Agreement and all other instruments and documents delivered by
the Borrowers in connection herewith has been taken.

 

(d)           Delivery of this Agreement.  The Borrowers, the Administrative
Agent and the Lenders shall have executed and delivered this Agreement and each
Guarantor shall have acknowledged its acceptance of or agreement to this
Agreement and its ratification of the continuing effectiveness of its Guaranty.

 

(e)           Guarantor Reaffirmation; Guaranties and Security.  Each of the
existing Guarantors shall have reaffirmed their respective obligations under
their respective Guaranty Agreements pursuant to reaffirmation agreements each
in form and substance satisfactory to the Administrative Agent.  Each of
Fantastic Foods, Inc. and Mt. Vikos, Inc. shall have executed a Guaranty
Agreement in respect of the Obligations and shall have granted to the
Administrative Agent, for the benefit of the Administrative Agent and Lenders, a
security interest in certain of its assets, in each case in form and substance
satisfactory to the Administrative Agent.

 

(f)           Payment of Expenses.  The Borrowers shall have paid to the
Administrative Agent all amounts payable to the Administrative Agent under
Section 6 hereof.

 

-8-

--------------------------------------------------------------------------------


 

(g)           Amendment of Term Loan Agreement.  The Term Loan Agreement shall
have been amended by an amendment in form and substance satisfactory to the
Lenders.

 

(h)           Amendment Fees.  The Borrowers shall have paid to the
Administrative Agent, for the Pro Rata account of each Lender that executes this
Agreement on the date hereof, an amendment fee of 0.125% of the aggregate
principal amount of the Revolving Credit Loans.  The Borrowers also shall have
paid to the Administrative Agent, for its own account, a fee in the amount
specified in that certain letter agreement, dated as of February 25, 2009, among
the Administrative Agent and the Borrowers.

 

§6.           Expenses, Etc.  Without limitation of the amounts payable by the
Borrowers under the Loan Agreement and other Loan Documents, the Borrowers shall
pay to the Administrative Agent and its counsel upon demand an amount equal to
any and all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the matters related thereto.

 

§7.           Time is of the Essence; No Waivers by Lenders.  TIME IS OF THE
ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER
PROVISIONS HEREIN.  Except as otherwise expressly provided for herein, nothing
in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lenders’ and Administrative Agent’s rights and remedies
arising under the Loan Agreement or the other Loan Documents.

 

§8.           Governing Law.  This Agreement shall for all purposes be construed
according to and governed by the laws of the State of Connecticut (excluding the
laws thereof applicable to conflicts of law and choice of law).

 

§9.           Effective Date. The amendments set forth in Section 3 hereof shall
become effective among the parties hereto as of the Sixth Amendment Effective
Date.  Until the Sixth Amendment Effective Date, the terms of the Loan Agreement
prior to its amendment hereby shall remain in full force and effect.  This
Agreement is effective as to all provisions other than the amendments set forth
in Section 3 hereof at the time that the Borrowers, the Administrative Agent and
the Lenders have executed and delivered this Agreement.

 

§10.           Entire Agreement; Counterparts.  This Agreement sets forth the
entire understanding and agreement of the parties with respect to the matters
set forth herein, including the amendments set forth herein, and this Agreement
supersedes any prior or contemporaneous understanding or agreement of the
parties as to any such amendment of the provisions of the Loan Agreement or any
Loan Document, except for any such contemporaneous agreement that has been set
forth in writing and executed by the Borrowers, the Administrative Agent and the
Required Lenders.  This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument.  A facsimile
or other electronic transmission of an executed counterpart shall have the same
effect as the original executed counterpart.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

-9-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.

 

BORROWERS:

 

 

 

UNITED NATURAL FOODS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

UNITED NATURAL FOODS WEST, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

UNITED NATURAL TRADING CO.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

DISTRIBUTION HOLDINGS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

SPRINGFIELD DEVELOPMENT, LLC

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

MILLBROOK DISTRIBUTION SERVICES INC.

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

By:

/s/ Edgar Ezerins

 

Name: Edgar Ezerins

 

Title: Senior Vice President

 

 

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

By:

/s/ Edgar Ezerins

 

Name: Edgar Ezerins

 

Title: Senior Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, individually and as Co-Syndication Agent

 

 

By:

/s/ Thomas Martin

 

Name: Thomas Martin

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Alberto Casasus, Jr.

 

Name: Alberto Casasus, Jr.

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

FIRST PIONEER FARM CREDIT, ACA

 

 

 

By:

/s/ Thomas Cosgrove, Jr.

 

Name: Thomas Cosgrove, Jr.

 

Title: Vice President

 

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION

(f/k/a Webster Bank)

 

 

 

By:

/s/ Stephanie Webster

 

Name: Stephanie Webster

 

Title: Vice President

 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

By:

/s/ Michael M. Diamond

 

Name: Michael M. Diamond

 

Title: Vice President

 

 

 

By:

/s/ George J. Ahlmeyer

 

Name: George J. Ahlmeyer

 

Title: Senior Vice President

 

 

 

 

 

ROYAL BANK OF CANADA, individually and as Co-Documentation Agent

 

 

By:

/s/ Gordon MacArthur

 

Name: Gordon MacArthur

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH

 

 

By:

/s/ Theodore W. Cox

 

Name: Theodore W. Cox

 

Title: Executive Director

 

 

 

By:

/s/ Rebecca Morrow

 

Name: Rebecca Morrow

 

Title: Executive Director

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Scott Troy

 

Name: Scott Troy

 

Title: Vice President

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

By:

/s/ Doreen Barr

 

Name: Doreen Barr

 

Title: Vice President

 

 

 

 

 

By:

/s/ Shaheen Malik

 

Name: Shaheen Malik

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Each of the undersigned Guarantors

 

acknowledges and agrees to the foregoing,

 

and ratifies and confirms in all respects

 

such Guarantor’s obligations under the

 

Guaranty Agreements:

 

 

 

NATURAL RETAIL GROUP, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

 

 

ALBERT’S ORGANICS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

 

 

FANTASTIC FOODS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

 

 

 

MT. VIKOS, INC.

 

 

 

By:

/s/ Mark E. Shamber

 

Name: Mark E. Shamber

 

Title: Treasurer

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED EXHIBIT C

 

Chief Executive Offices and Registered Agents

 

Chief Executive Offices:

 

Borrowers:

 

 

 

United Natural Foods, Inc.

313 Iron Horse Way

 

Providence, RI 029081

 

 

United Natural Foods West, Inc.

1101 Sunset Boulevard

 

Rocklin, CA 95765

 

 

United Natural Trading Co.

96 Executive Drive

 

Edison, NJ 08817

 

 

Distribution Holdings, Inc.

313 Iron Horse Way

 

Providence, RI 029081

 

 

Springfield Development, LLC

313 Iron Horse Way

 

Providence, RI 029081

 

 

Millbrook Distribution Services Inc.

88 Huntoon Memorial Hwy

 

Leicester, MA 01524

 

 

Subsidiaries:

 

 

 

Natural Retail Group, Inc.

Seabreeze Shopping Plaza

 

30555 US Hwy 19N

 

Palm Harbor, FL

 

 

Albert’s Organics, Inc.

200 Eagle Court

 

Bridgeport, NJ 08014

 

 

Fantastic Foods, Inc.

313 Iron Horse Way

 

Providence, RI 029081

 

 

Mt. Vikos, Inc.

1291 Ocean Street

 

Marshfield, MA 02050

 

 

United Natural Transportation Co.

313 Iron Horse Way

 

Providence, RI 029081

 

 

UNFI Canada, Inc.

8755 Keele Street

 

Concord, Ontario L4K 2N1

 

--------------------------------------------------------------------------------

1  Changed its chief executive office from 260 Lake Road, Dayville, CT 06241 in
September, 2009

 

--------------------------------------------------------------------------------


 

Registered Agents:

 

Borrowers:

 

United Natural Foods, Inc.:

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

302-658-7581

 

 

 

C T Corporation System

 

1200 South Pine Island Road

 

Plantation, FL 33324

 

Phone: 954-473-5503

 

 

 

C T Corporation System

 

One Corporate Center

 

Floor 11

 

Hartford, CT 06103-3220

 

Phone: 860-724-9044

 

 

 

C T Corporation System

 

400 Cornerstone Drive

 

Suite 240

 

Williston, VT 05495

 

Phone: 802-878-1500

 

 

 

C T Corporation System (Atlanta)

 

1201 Peachtree Street, NE

 

Atlanta, GA 30361

 

Phone: 404-888-6488

 

 

 

The Corporation Company

 

1675 Broadway

 

Suite 1200

 

Denver, CO 80202

 

Phone: 303-629-2500

 

 

 

C T Corporation System

 

116 Pine Street

 

Suite 320

 

Harrisburg, PA 17101

 

Phone: 717-234-6004

 

 

 

C T Corporation System Inc.

 

100 South 5th Street

 

Suite 1075

 

Minneapolis, MN 55402

 

Phone: 612-333-4315

 

 

 

C T Corporation System

 

500 East Court Avenue

 

Suite 500

 

Des Moines, IA 50309

 

Phone: 515-245-4469

 

2

--------------------------------------------------------------------------------


 

 

C T Corporation System

 

314 East Thayer Avenue

 

P.O. Box 400

 

Bismarck, ND 58501

 

Phone: 701-223-2890

 

 

 

C T Corporation System

 

818 West Seventh Street

 

2nd Floor

 

Los Angeles, CA 90017

 

Phone: 213-627-8252

 

 

 

C T Corporation System

 

5400 D Big Tyler Road

 

Charleston, WV 25313

 

Phone: 304-776-1152

 

 

 

C T Corporation System

 

2 Office Park Court

 

Suite 103

 

Columbia, SC 29223

 

Phone: 803-699-6130

 

 

 

C T Corporation System

 

306 West Main Street

 

Suite 512

 

Frankfort, KY 40601

 

Phone: 502-875-6424

 

 

 

C T Corporation System

 

155 Federal Street

 

Suite 700

 

Boston, MA 02110

 

Phone: 617-757-6400

 

 

 

C T Corporation System

 

9 Capitol Street

 

Concord, NH 03301

 

Phone: 603-224-2341

 

 

 

The Corporation Trust Company

 

820 Bear Tavern Road

 

West Trenton, NJ 08628

 

Phone: 609-538-1818

 

 

 

C T Corporation System

 

111 Eighth Avenue

 

13th Floor

 

New York, NY 10011

 

Phone: 212-894-8800

 

 

 

C T Corporation System

 

251 East Ohio Street

 

Suite 1100

 

Indianapolis, IN 46204

 

Phone: 317-396-9747

 

3

--------------------------------------------------------------------------------


 

United Natural Foods West, Inc.:

C T Corporation System

 

818 West Seventh Street

 

2nd Floor

 

Los Angeles, CA 90017

 

Phone: 213-627-8252

 

 

 

The Corporation Company

 

1675 Broadway

 

Suite 1200

 

Denver, CO 80202

 

Phone: 303-629-2500

 

 

 

C T Corporation System

 

123 East Marcy

 

Santa Fe, NM 87501

 

Phone: 505-983-9122

 

 

 

C T Corporation System

 

2394 E Camelback Road

 

Phoenix, AZ 85016

 

 

 

C T Corporation System

 

388 State Street

 

Suite 420

 

Salem, OR 97301

 

Phone: 503-566-6883

 

 

 

C T Corporation System

 

1801 West Bay Drive, NW

 

Suite 206

 

Olympia, WA 98502

 

Phone: 360-357-6794

 

 

 

C T Corporation System

 

1111 West Jefferson

 

Suite 530

 

Boise, ID 83702

 

Phone: 208-344-8535

 

 

 

The Corporation Company, Inc.

 

900 Fort Street Mall

 

Suite 1800

 

Honolulu, HI 96813

 

Phone: 808-524-8000

 

 

 

C T Corporation System

 

9360 Glacier Highway

 

Suite 202

 

Juneau, AK 99801

 

Phone: 907-586-3340

 

4

--------------------------------------------------------------------------------


 

United Natural Trading Co.:

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

Phone: 302-777-0247

 

 

 

C T Corporation System

 

818 West Seventh Street

 

2nd Floor

 

Los Angeles, CA 90017

 

Phone: 213-627-8252

 

 

 

The Corporation Trust Company

 

820 Bear Tavern Road

 

West Trenton, NJ 08628

 

Phone: 609-538-1818

 

 

Distribution Holdings, Inc.

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

Phone: 302-777-0247

 

 

Springfield Development, LLC

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

Phone: 302-777-0247

 

 

Millbrook Distribution Services Inc.

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

Phone: 302-777-0247

 

 

 

C T Corporation System

 

155 Federal Street

 

Suite 700

 

Boston, MA 02110

 

Phone: 617-757-6400

 

 

 

C T Corporation System

 

1200 South Pine Island Road

 

Plantation, FL 33324

 

Phone: 954-473-5503

 

 

 

C T Corporation System

 

One Corporate Center

 

Floor 11

 

Hartford, CT 06103-3220

 

Phone: 860-724-9044

 

5

--------------------------------------------------------------------------------


 

 

C T Corporation System

 

155 South Main Street

 

Suite 301

 

Providence, RI 02903

 

Phone: 401-861-7400

 

 

 

C T Corporation System

 

2394 E Camelback Road

 

Phoenix, AZ 85016

 

 

 

The Corporation Company

 

124 West Capitol Avenue

 

Suite 1900

 

Little Rock, AR 72201-3736

 

Phone: 501-244-9034

 

 

 

Peter B. Webster (Domestic Corp)

 

One Portland Square

 

Portland,ME 04101

 

Phone: 207-774-4000

 

 

 

C T Corporation System

 

9 Capitol Street

 

Concord, NH 03301

 

Phone: 603-224-2341

 

 

 

C T Corporation System

 

400 Cornerstone Drive

 

Suite 240

 

Williston, VT 05495

 

Phone: 802-878-1500

 

 

 

The Corporation Company

 

1675 Broadway

 

Suite 1200

 

Denver, CO 80202

 

Phone: 303-629-250

 

 

 

C T Corporation System

 

818 West Seventh Street

 

2nd Floor

 

Los Angeles, CA 90017

 

Phone: 213-627-8252

 

 

Subsidiaries:

 

 

 

Natural Retail Group, Inc.:

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

Phone: 302-777-0247

 

6

--------------------------------------------------------------------------------


 

 

C T Corporation System

 

1200 South Pine Island Road

 

Plantation, FL 33324

 

Phone: 954-473-5503

 

 

 

C T Corporation System

 

155 Federal Street

 

Suite 700

 

Boston, MA 02110

 

Phone: 617-757-6400

 

 

 

The Corporation Trust Incorporated

 

351 West Camden Street

 

Baltimore, MD 21201

 

Phone: 410-539-2837

 

 

Albert’s Organics, Inc.:

Kathryn Courtney

 

3268 E Vernon Avenue

 

Vernon, CA 90058

 

 

 

C T Corporation System

 

1200 South Pine Island Road

 

Plantation, FL 33324

 

Phone: 954-473-5503

 

 

 

The Corporation Company

 

1675 Broadway

 

Suite 1200

 

Denver, CO 80202

 

Phone: 303-629-2500

 

 

 

C T Corporation System

 

116 Pine Street

 

Suite 320

 

Harrisburg, PA 17101

 

Phone: 717-234-6004

 

 

 

C T Corporation System Inc.

 

100 South 5th Street

 

Suite 1075

 

Minneapolis, MN 55402

 

Phone: 612-333-4315

 

 

 

C T Corporation System

 

150 Fayetteville Street

 

Box 1011

 

Raleigh, NC 27601

 

Phone: 919-821-7139

 

 

 

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

Phone: 302-777-0247

 

7

--------------------------------------------------------------------------------


 

 

The Corporation Trust Company

 

820 Bear Tavern Road

 

West Trenton, NJ 08628

 

Phone: 609-538-1818

 

 

Mt. Vikos, Inc.:

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

Phone: 302-777-0247

 

 

 

C T Corporation System

 

155 Federal Street

 

Suite 700

 

Boston, MA 02110

 

Phone: 617-757-6400

 

 

Fantastic Foods, Inc.:

C T Corporation System

 

818 West Seventh Street

 

2nd Floor

 

Los Angeles, CA 90017

 

Phone: 213-627-8252

 

 

United Natural Transportation, Inc.:

The Corporation Trust Company

 

Corporation Trust Center

 

1209 Orange Street

 

Wilmington, DE 19801

 

Phone: 302-777-0247

 

 

UNFI Canada, Inc.:

UNFI Canada, Inc.

 

100 King Street West, Suite 6600

 

1 First Canadian Place

 

Toronto, Ontario M5X 1B8

 

 

 

Crease Harman LLP

 

#800-1070 Douglas Street

 

Victoria, British Columbia V8W 2S8

 

 

 

Osler, Hoskin & Harcourt LLP

 

1000 De Le Gauchetiere Street West,

 

Suite 2100

 

Montreal, Quebec H3B 4W5

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT C

BORROWERS AND SUSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWNED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O

 

Albert’s Organics

 

Office/Warehouse

 

200 Eagle Court

 

Bridgeport

 

NJ

 

08014

 

35,700

 

Yes

O

 

Albert’s Organics

 

Warehouse

 

3268 E. Vernon Avenue

 

Vernon

 

CA

 

90058

 

34,500

 

Yes

O

 

UNFI SDS

 

Office/Warehouse

 

401 Highway 43 East

 

Harrison

 

AR

 

72601

 

1,200,000

 

Yes

O

 

UNFI-East

 

Warehouse

 

100 Lake View Court

 

Atlanta

 

GA

 

30336

 

327,500

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

71 Stow Drive

 

Chesterfield

 

NH

 

03443

 

319,000

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

260 Lake Road

 

Dayville

 

CT

 

06241

 

352,900

 

Yes

O

 

UNFI-East

 

Office/Warehouse

 

300 Lake Road

 

Dayville

 

CT

 

06241

 

90,200

 

No

O

 

UNFI-East

 

Warehouse

 

655 Commerce Parkway

 

Greenwood

 

IN

 

46143

 

311,100

 

Yes

O

 

UNFI-East

 

Warehouse

 

2340 Heinz Road

 

Iowa City

 

IA

 

52240

 

274,800

 

Yes

O

 

UNFI-East

 

Warehouse

 

100 Lincoln Street

 

New Oxford

 

PA

 

17350

 

271,200

 

No

O

 

UNFI-West

 

Warehouse

 

12745 Earhart Avenue **

 

Auburn

 

CA

 

95602

 

150,000

 

No

O

 

UNFI-West

 

Warehouse

 

7909 S. Union Parkway

 

Ridgefield

 

WA

 

98642

 

239,000

 

Yes

O

 

UNFI-West

 

Office/Warehouse

 

1101 Sunset Blvd

 

Rocklin

 

CA

 

95765

 

487,000

 

Yes

O

 

UNFI, Canada

 

Warehouse

 

35 Rue Du Parc C.P. 209

 

Scotstown

 

QC

 

J0B 3B0

 

25,000

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L

 

Albert’s Organics

 

Warehouse

 

5222 Quincy Street

 

Mounds View

 

MN

 

55112

 

39,900

 

Yes

L

 

Albert’s Organics

 

Office

 

2450 17th Ave Suite 250

 

Santa Cruz

 

CA

 

95062

 

3,935

 

No

L

 

Albert’s Organics

 

Warehouse

 

11922 General Dr

 

Charlotte

 

NC

 

28273

 

43,290

 

Yes

 

--------------------------------------------------------------------------------

 

EXHIBIT C

BORROWERS AND SUSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

L

 

Woodstock Farms Mfg

 

Office/Warehouse

 

96 Executive Drive

 

Edison

 

NJ

 

08817

 

110,000

 

Yes

L

 

UNFI SDS

 

MTM Storage

 

6751 Macon Road

 

Columbus

 

GA

 

31907

 

750

 

No

L

 

UNFI SDS

 

MTM Storage

 

2420 E. Stop 11 Road

 

Indianapolis

 

IN

 

46227

 

200

 

No

L

 

UNFI SDS

 

MTM Storage

 

6915 S. 120th Street

 

La Vista

 

NE

 

68128

 

400

 

No

L

 

UNFI SDS

 

Office/Warehouse

 

88 Huntoon Memorial Highway

 

Leicester

 

MA

 

01524

 

188,000

 

Yes

L

 

UNFI SDS

 

Warehouse

 

82 Huntoon Memorial Highway

 

Leicester

 

MA

 

01524

 

35,640

 

Yes

L

 

UNFI SDS

 

MTM Storage

 

6812 Fountain Ave., E-17

 

Orlando

 

FL

 

32807

 

200

 

No

L

 

UNFI SDS

 

MTM Storage

 

5837 South Garnett

 

Tulsa

 

OK

 

74146

 

1,650

 

No

L

 

UNFI SDS

 

MTM Storage

 

19501 Arch St

 

Little Rock

 

AR

 

72206

 

200

 

No

L

 

Mt. Vikos

 

Office

 

1291 Ocean Street

 

Marshfield

 

MA

 

02050

 

1,500

 

No

L

 

NRG

 

Retail Store

 

700 Reistertown

 

Baltimore

 

MD

 

21215

 

4,000

 

Yes

L

 

NRG

 

Retail Store

 

1600 Route 28

 

Centerville

 

MA

 

02632

 

3,000

 

Yes

L

 

NRG

 

Retail Store

 

108 Marlboro Ave

 

Easton

 

MD

 

21601

 

3,500

 

Yes

L

 

NRG

 

Retail Store

 

521 NW 13 Blvd

 

Gainesville

 

FL

 

32601

 

4,600

 

Yes

L

 

NRG

 

Retail Store

 

1237 NW 76th Blvd

 

Gainesville

 

FL

 

32606

 

4,750

 

Yes

L

 

NRG

 

Retail Store

 

850 Neopolitan Way

 

Naples

 

FL

 

34103

 

4,800

 

Yes

L

 

NRG

 

Retail Store

 

1917 E Silver Springs Blvd

 

Ocala

 

FL

 

34470

 

5,000

 

Yes

L

 

NRG

 

Retail Store

 

30555 US Highway 19N

 

Palm Harbor

 

FL

 

34684

 

12,270

 

Yes

L

 

NRG

 

Retail Store

 

1900-2000 Tamiami Trail

 

Port Charlotte

 

FL

 

33948

 

9,600

 

Yes

L

 

NRG

 

Retail Store

 

1930 Stickney Point Rd

 

Sarasota

 

FL

 

34231

 

4,700

 

Yes

L

 

NRG

 

Retail Store

 

1279 Beneva Rd S.

 

Sarasota

 

FL

 

34232

 

8,260

 

Yes

L

 

NRG

 

Retail Store

 

6651 Central Ave.

 

St. Petersburg

 

FL

 

33710

 

4,750

 

Yes

L

 

UNFI-Select Nutrition

 

Warehouse

 

2722 Commerce Way

 

Philadelphia

 

PA

 

19154

 

100,000

 

Yes

L

 

UNFI-Select Nutrition

 

Office

 

60 Charles Lindbergh Blvd

 

Uniondale

 

NY

 

11553

 

7,184

 

No

L

 

Tumaro’s

 

Office/Warehouse

 

5300 Santa Monica Blvd.

 

Los Angeles

 

CA

 

90029

 

5,875

 

Yes

L

 

UNFI

 

Office

 

555 Valley Street

 

Providence

 

RI

 

02908

 

50,000

 

No

L

 

UNFI

 

Office

 

1802 Bayberry Court, Suite 301

 

Richmond

 

VA

 

23226

 

1,000

 

No

L

 

UNFI, Canada

 

Warehouse

 

4535 Still Creek Ave

 

Burnaby

 

BC

 

V5C 5W1

 

41,000

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

12757 Vulcan Way, Ste. 153, Bld “D”

 

Richmond

 

BC

 

V6V 3C8

 

100,000

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

1035, 1037, 1045 Commerial Dr

 

Vancouver

 

BC

 

V5L 3X1

 

7,500

 

Yes

L

 

UNFI, Canada

 

Warehouse

 

6600 Thimens St

 

St. Laurent

 

QC

 

H4S 1S5

 

31,000

 

Yes

L

 

UNFI, Canada

 

Office/Warehouse

 

8755 Keele St

 

Concord

 

ON

 

L4K 2N1

 

135,000

 

Yes

L

 

UNFI-East

 

Office

 

25 Mr. Arthur Drive

 

Chesterfield

 

NH

 

03443

 

4,000

 

No

L

 

UNFI-East

 

Office

 

17 Stow Drive

 

West Chesterfield

 

NH

 

03466

 

15,200

 

No

L

 

UNFI-East

 

Office/Warehouse

 

6100 MacIntosh Road

 

Sarasota

 

FL

 

34238

 

345,000

 

Yes

L

 

UNFI-East

 

Warehouse

 

225 Cross Farm Lane

 

York

 

PA

 

17406

 

675,000

 

Yes

L

 

UNFI-West

 

Warehouse

 

22 30th North East

 

Auburn

 

WA

 

98002

 

204,700

 

Yes

L

 

UNFI-West

 

Warehouse

 

15965 & 15755 E. 32nd Ave.

 

Aurora

 

CO

 

80011

 

243,208

 

Yes

 

--------------------------------------------------------------------------------

 

EXHIBIT C

BORROWERS AND SUSIDIARIES

BUSINESS LOCATIONS

 

Owned/
Leased

 

Entity

 

Use

 

Address

 

City

 

State/
Province

 

Zip

 

Sq. Ft.

 

Inventory in
Excess of
$100,000

L

 

UNFI-West

 

Warehouse

 

13204 Philadelphia St.

 

Fontana

 

CA

 

92337

 

220,200

 

No

L

 

UNFI-West

 

Warehouse

 

12745 Earhart Avenue **

 

Auburn

 

CA

 

95602

 

150,000

 

No

L

 

UNFI-West

 

Warehouse

 

22150 Goldencrest Drive

 

Moreno Valley

 

CA

 

92553

 

613,000

 

Yes

L

 

UNFI-West

 

Warehouse

 

2100 Danieldale Road

 

Lancaster

 

TX

 

75134

 

353,810

 

No

 

** The building located on 12745 Earhart Avenue is owned by UNFI-West.  However,
the underlying land is leased.

 

Fantastic Foods, Inc. commonly has inventory in excess of $100,000 located at
its manufacturer, Wixon, Inc., 1390 East Bulavar Avenue, St. Francis, Wisconsin
53235.

 

Fantastic Foods, Inc. commonly has inventory worth in excess of $100,000 stored
at its warehousing and distribution vendor, Distribution 2000, Inc., 505
Crossroads Parkway, Bolingbrook, IL 60440

 

Mt. Vikos, Inc.commonly has inventory worth in excess of $100,000 stored at its
warehouse, East Coast Warehousing & Dist. Cor., 1140 Polaris Street, Elizabeth,
NJ 07201

 

UNFI Canada commonly has inventory valued at less than $100,000 located at its
manufacturer Les Ruchers Promiel, 8862, Boul. Ste-Anne Château-Richer, Quebec,
Canada G0A 1N0

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT D

BORROWERS AND SUBSIDIARIES

FOREIGN JURISDICTIONS

 

 

 

Foreign

Company

 

Qualifications

 

 

 

BORROWERS

 

 

 

 

 

United Natural Foods, Inc.

 

FL-3/26/96 (Reinstated in FL 3/25/04); CT-4/9/96; GA-4/8/96; CO-7/24/95
(requalified in CO 5/2/03); PA-4/3/96; MN-10/18/02; IA-10/21/02; ND-10/24/02;
CA-9/14/00; IN-6/2/03; VT - 12/2/05; KY-1/3/06; MA-12/30/05; NH-12/30/05;
NJ-12/30/05; RI-11/17/08; WV-11/28/05; SC-12/30/05; NY-12/30/05

 

 

 

United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)

 

NM-9/23/96; AZ-9/11/96; WA-9/17/96; OR-9/12/96; ID-9/12/96; HI-10/16/97;
CO-11/15/05; AK-2/15/06

 

 

 

United Natural Trading Co. (d/b/a Woodstock Farms Manufacturing)

 

NJ-2/4/98; CA-2/4/98

 

 

 

Distribution Holdings, Inc.

 

N/A

 

 

 

Millbrook Distribution Services Inc. (d/b/a UNFI Specialty Distribution
Services)

 

MA-8/27/99; FL-6/1/99; AR-6/2/99; RI-3/22/02; ME-12/1/08; NH-6/11/99; VT-6/9/99;
CO-6/1/99

 

 

 

Springfield Development, LLC (f/k/a United Northeast LLC)

 

N/A

 

 

 

SUBSIDIARIES

 

 

 

 

 

Natural Retail Group, Inc.

 

FL-4/11/95; MD-11/24/93; MA-6/19/94;

 

 

 

Albert’s Organics, Inc.

 

PA-1/16/90; NC-10/18/95; NJ-10/16/95; FL-10/13/95; DE-10/16/95; CO-11/6/01;
MN-7/14/05

 

 

 

Fantastic Foods, Inc.

 

N/A

 

 

 

Mt. Vikos, Inc.

 

MA - 2/12/01

 

 

 

United Natural Transportation, Inc.

 

N/A

 

 

 

UNFI Canada, Inc.

 

Extra provincially qualified in Ontario, British Columbia and Quebec in May 2010

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT E

BORROWERS AND SUBSIDIARIES

CAPITAL STRUCTURE

 

 

 

 

 

 

 

 

 

# of Shares Authorized

 

 

 

Percentage

 

Jurisdiction

Company

 

Class of Stock

 

# of Shares Authorized

 

# of Shares Outstanding

 

But Un-issued

 

Shareholder/Member

 

Owned

 

of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc. (“UNFI”)

 

 

 

 

 

 

 

 

 

 

 

 

 

Delaware

(Greater than 5% Ownership)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Common

 

100,000,000

 

43,317,513 *

 

56,682,487

 

FMR LLC**

 

9.77%

 

 

 

 

 

 

 

 

 

 

 

 

BlackRock Global Investors**

 

6.95%

 

 

 

 

 

 

 

 

 

 

 

 

Jennison Associates LLC**

 

5.80%

 

 

 

 

 

 

 

 

 

 

 

 

Employee Stock Ownership Trust***

 

5.80%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Preferred

 

5,000,000

 

-

 

5,000,000

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED NATURAL FOODS WEST, INC. (f/k/a Mountain People’s Warehouse Incorporated)

 

Common

 

100,000

 

1

 

99,999

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Trading Co. (d/b/a Woodstock Farms Manufacturing)

 

Common

 

10,000

 

1,000

 

9,000

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Springfield Development, LLC (f/k/a United Northeast LLC)

 

N/A

 

N/A

 

N/A

 

N/A

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution Holdings, Inc.

 

Common

 

10,000

 

100

 

9,900

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Millbrook Distribution Services Inc. (d/b/a UNFI Specialty Distribution
Services)

 

Common

 

1,000

 

1,000

 

N/A

 

Distribution Holdings, Inc.

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Retail Group, Inc.

 

Common

 

10,000

 

1,000

 

9,000

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Albert’s Organics, Inc.

 

Voting

 

99,500

 

579.36

 

98,920.64

 

UNFI

 

100%

 

California

 

 

Non-Voting

 

500

 

-

 

500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fantastic Foods, Inc.

 

Common

 

20,000,000

 

1,000

 

19,999,000

 

UNFI

 

100%

 

California

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mt. Vikos, Inc.

 

Common

 

400,000

 

362,605

 

37,395

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Transportation Co.

 

Common

 

10,000

 

1,000

 

9,000

 

UNFI

 

100%

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

Common

 

Unlimited

 

100

 

Unlimited

 

UNFI

 

100%

 

Canada

 

*  As of June 7, 2010

** As of March 31, 2010

*** As of November 17, 2009

 

All corporate affiliates are as set forth above.  There are no joint venture
affiliates.

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT F

 

ALTERNATE CORPORATE NAMES, MERGERS

and STATE ID #s

Alternate Names:

 

Borrowers

 

 

1.            United Natural Foods, Inc. (“UNF”) was formerly known as
Cornucopia Natural Foods, Inc. and has previously done business under the name
Cornucopia Natural Foods in the states of Connecticut, Georgia, Florida and
Pennsylvania.

 

UNF purchased the assets of Blooming Prairie Cooperative Warehouse and has
previously done business in the States of Iowa and North Dakota under the name
“Blooming Prairie Warehouse”.

 

UNF purchased all the assets of Select Nutrition Distributors, Inc. including
all of its stock, but subsequently merged this subsidiary up into UNF.  UNF does
business nationally under the name “Select Nutrition Distributors”.

 

UNF is the survivor by merger of the following subsidiaries:

 

Stow Mills, Inc.

Select Nutrition Distributors, Inc.

 

In January 2008, UNF purchased all the assets of Tumaro’s Gourmet Tortillas, and
utilizes the name Tumaro’s Gourmet Tortillas Nationally.

 

2.            United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse
Incorporated) acquired substantially all of the assets of Shojin Natural Foods
and does business under the name Shojin Natural Foods in the State of Hawaii.

 

United Natural Foods West, Inc. is the survivor by merger of the following
subsidiaries:

 

NutraSource, Inc.

Rainbow Natural Foods, Inc.

 

In the State of Colorado, United Natural Foods West, Inc. has previously done
business under the following trade names:

 

Rainbow Natural Foods Distributing, Ltd.

Rainbow Distributing, Ltd.

Rainbow Foods Distributing, Ltd.

 

--------------------------------------------------------------------------------


 

3.            United Natural Trading Co. acquired substantially all of the
assets of Hershey Import Co., Inc. and does business under the name Woodstock
Farms Manufacturing.

 

4.            Springfield Development, LLC was formerly known as United
Northeast LLC.

 

5.            Millbrook Distribution Services, Inc. operates under the name UNFI
Specialty Distribution Services.

 

 

Subsidiaries

 

1.            Natural Retail Group, Inc. (“NRG”) uses or has used the following
trade names in the following states:

 

Florida:

 

Sunsplash Market

Sunsplash Natural Foods For Less

Mother Earth Market

The Granary

Natures Finest Foods

Palm Harbor Natural Foods

Waterfront Market

Port Charlotte Natural Foods

 

Massachusetts:

 

Sunsplash Natural Foods For Less

Cape Cod Natural Foods

Sprouts

 

Maryland:

 

Sunsplash Natural Foods For Less

Railway Market

Village Natural Grocers

 

NRG also acquired substantially all of the assets of the following Persons:

 

Village Natural Grocers, Inc., a Maryland corporation;

Railway Market, Inc., a Maryland corporation;

Down Home Natural Foods, Inc., a Massachusetts corporation;

 

--------------------------------------------------------------------------------


 

Sunsplash Market, Inc., a Florida corporation;

Second Nature of Gainesville, Inc., d/b/a Mother Earth Market, Newberry

Crossing Store, Inc., d/b/a Mother Earth Market,, Ocala Store, Inc., d/b/a
Mother Earth Market, Sarasota Store, Inc., d/b/a Mother Earth Market, Stickney
Point Store, Inc., d/b/a/ The Granary, North Tail Store, Inc., d/b/a The
Granary, and Mother Earth Market, Inc., all Florida corporations;

Natures Finest Foods, Inc., a Florida corporation;

Hodges Management, Inc., a Florida corporation d/b/a Palm Harbor Natural Foods

 

 

2.            Albert’s Organics, Inc. purchased all assets of Roots & Fruits
Cooperative and does business in the State of Minnesota under the name Roots &
Fruits.

 

Albert’s Organics, Inc. acquired substantially all of the assets of Source
Organic, Inc., a California corporation, and utilizes the name Source Organic in
California.

 

3.            UNFI Canada, Inc.: On the date that UNFI Canada, Inc. was
incorporated, May 5, 2010, its name was immediately changed from its numbered
company name, 7508956 Canada Inc., to UNFI Canada, Inc.

 

 

State ID #s:

 

BORROWERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

Delaware

 

2377138

 

Corporation

 

 

 

 

 

 

 

United Natural Foods West, Inc.

 

California

 

C1657486

 

Corporation

 

 

 

 

 

 

 

United Natural Trading Co. d/b/a
Hershey Imports Co., Inc. (NJ)

 

Delaware

 

2852049

 

Corporation

 

 

 

 

 

 

 

Distribution Holdings, Inc.

 

Delaware

 

4230723

 

Corporation

 

 

 

 

 

 

 

Springfield Development, LLC

 

Delaware

 

3579704

 

Limited Liability Company

 

 

 

 

 

 

 

Millbrook Distribution Services Inc.

 

Delaware

 

2882792

 

Corporation

 

 

 

 

 

 

 

SUBSIDIARIES:

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Retail Group, Inc.

 

Delaware

 

2345969

 

Corporation

 

 

 

 

 

 

 

Albert’s Organics, Inc.

 

California

 

C1326751

 

Corporation

 

--------------------------------------------------------------------------------


 

Fantastic Foods, Inc.

 

California

 

C0830190

 

Corporation

 

 

 

 

 

 

 

Mt. Vikos, Inc.

 

Delaware

 

3318140

 

Corporation

 

 

 

 

 

 

 

United Natural Transportation Co.

 

Delaware

 

3030713

 

Corporation

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

Canada

 

7508956

 

Corporation

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT F 

BORROWERS AND GUARANTORS

CORPORATE NAMES & EINs

 

 

 

 

 

Parent

 

State/Country

 

Date of

 

 

Company

 

Chief Executive Office

 

Company

 

of Incorporation

 

Incorporation

 

EIN/GST

 

 

 

 

 

 

 

 

 

 

 

BORROWERS

 

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

N/A

 

Delaware

 

2/11/1994

 

05-0376157

 

 

 

 

 

 

 

 

 

 

 

United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)

 

1101 Sunset Boulevard, Rocklin, CA 95765

 

United Natural Foods, Inc.

 

California

 

1/16/1990

 

68-0221552

 

 

 

 

 

 

 

 

 

 

 

United Natural Trading Co. (d/b/a Woodstock Farms Manufacturing)

 

96 Executive Drive, Edison, NJ 08817

 

United Natural Foods, Inc.

 

Delaware

 

1/28/1998

 

06-1505797

 

 

 

 

 

 

 

 

 

 

 

Distribution Holdings, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

10/5/2006

 

65-1296934

 

 

 

 

 

 

 

 

 

 

 

Millbrook Distribution Services Inc. (d/b/a UNFI Specialty Distribution
Services)

 

88 Huntoon Memorial Hwy, Leicester, MA 01524

 

Distribution Holdings, Inc.

 

Delaware

 

4/27/1998

 

41-0754020

 

 

 

 

 

 

 

 

 

 

 

Springfield Development, LLC (f/k/a United Northeast LLC)

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

11/6/2002

 

13-4221549

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Retail Group, Inc.

 

Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL

 

United Natural Foods, Inc.

 

Delaware

 

8/2/1993

 

06-1383344

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Albert’s Organics, Inc.

 

200 Eagle Court, Bridgeport, NJ 08014

 

United Natural Foods, Inc.

 

California

 

12/19/1984

 

95-3934152

 

 

 

 

 

 

 

 

 

 

 

Fantastic Foods, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

California

 

10/24/1977

 

94-2447092

 

 

 

 

 

 

 

 

 

 

 

Mt. Vikos, Inc.

 

1291 Ocean St., Marshfield, MA 02050

 

United Natural Foods, Inc.

 

Delaware

 

11/28/2000

 

04-3540616

 

 

 

 

 

 

 

 

 

 

 

United Natural Transportation Co.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

4/16/1999

 

52-2349493

 

 

 

 

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

8755 Keele St., Concord, Ontario L4K 2N1

 

United Natural Foods, Inc.

 

Canada

 

5/5/2010

 

813473253

 

There are no open tax matters for any of the Borrowers or Guarantors.

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT G

 

GUARANTEES

 

UNF has guaranteed the obligations of the ESOT under the Loan Agreement dated
November 1, 1988, as amended on April 7, 2010, between the ESOT and Norman
Cloutier, Steven Townsend, Daniel Atwood and Theodore Cloutier; original
principal amount of the Note issued under the Loan Agreement is $4,080,000.

 

UNF has guaranteed the obligations of Fantastic Foods, Inc. under the Contract
Manufacturing and Packaging Agreement dated March 20, 2008 between Fantastic
Foods, Inc. and Wixon, Inc.

 

UNF has agreed to guarantee the obligations of UNFI Canada, Inc. under the terms
of that certain lease agreement between SunOpta Inc. (successor-by-merger to
Supreme Foods Ltd.) (collectively “Tenant”), Tilzen Holdings Ltd. (the
“Landlord”) and SunOpta Inc. dated June 23, 2004 in respect of a lease of Lot
12, Concession 3, designated as Part 7 on Plan 65h-21817, City of Vaughan,
Regional Municipality of York, which agreement was assigned to UNFI Canada, Inc.
in connection with the closing of UNFI Canada, Inc.’s acquisition of certain of
the assets of SunOpta Inc.

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT H

BORROWERS AND GUARANTORS

CORPORATE NAMES & EINs

 

 

 

 

 

Parent

 

State/Country

 

Date of

 

 

Company

 

Chief Executive Office

 

Company

 

of Incorporation

 

Incorporation

 

EIN/GST

 

 

 

 

 

 

 

 

 

 

 

BORROWERS

 

 

 

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

N/A

 

Delaware

 

2/11/1994

 

05-0376157

 

 

 

 

 

 

 

 

 

 

 

United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)

 

1101 Sunset Boulevard, Rocklin, CA 95765

 

United Natural Foods, Inc.

 

California

 

1/16/1990

 

68-0221552

 

 

 

 

 

 

 

 

 

 

 

United Natural Trading Co. (d/b/a Woodstock Farms Manufacturing)

 

96 Executive Drive, Edison, NJ 08817

 

United Natural Foods, Inc.

 

Delaware

 

1/28/1998

 

06-1505797

 

 

 

 

 

 

 

 

 

 

 

Distribution Holdings, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

10/5/2006

 

65-1296934

 

 

 

 

 

 

 

 

 

 

 

Millbrook Distribution Services Inc. (d/b/a UNFI Specialty Distribution
Services)

 

88 Huntoon Memorial Hwy, Leicester, MA 01524

 

Distribution Holdings, Inc.

 

Delaware

 

4/27/1998

 

41-0754020

 

 

 

 

 

 

 

 

 

 

 

Springfield Development, LLC (f/k/a United Northeast LLC)

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

11/6/2002

 

13-4221549

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Retail Group, Inc.

 

Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL

 

United Natural Foods, Inc.

 

Delaware

 

8/2/1993

 

06-1383344

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Albert’s Organics, Inc.

 

200 Eagle Court, Bridgeport, NJ 08014

 

United Natural Foods, Inc.

 

California

 

12/19/1984

 

95-3934152

 

 

 

 

 

 

 

 

 

 

 

Fantastic Foods, Inc.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

California

 

10/24/1977

 

94-2447092

 

 

 

 

 

 

 

 

 

 

 

Mt. Vikos, Inc.

 

1291 Ocean St., Marshfield, MA 02050

 

United Natural Foods, Inc.

 

Delaware

 

11/28/2000

 

04-3540616

 

 

 

 

 

 

 

 

 

 

 

United Natural Transportation Co.

 

313 Iron Horse Way, Providence, RI 02908

 

United Natural Foods, Inc.

 

Delaware

 

4/16/1999

 

52-2349493

 

 

 

 

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

8755 Keele St., Concord, Ontario L4K 2N1

 

United Natural Foods, Inc.

 

Canada

 

5/5/2010

 

813473253

 

There are no open tax matters for any of the Borrowers or Guarantors.

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT I

 

Thursday, June 03, 2010

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

GRATEFUL HARVEST (WORD MARK)

 

 

 

United States

 

 

 

 

78723899

3277444

6/6/2006

T02164-US

 

Z

NAT

Registered

9/30/2005

8/7/2007

8/7/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GRATEFUL HARVEST (WORD MARK)

 

 

 

United States

 

 

 

 

78723904

3357403

12/19/2006

T02164-US1

 

Z

NAT

Registered

9/30/2005

12/18/2007

12/18/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GRATEFUL HARVEST (WORD MARK)

 

 

 

United States

 

 

 

 

78723943

3357404

9/5/2006

T02164-US2

 

Z

NAT

Registered

9/30/2005

12/18/2007

12/18/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GRATEFUL HARVEST

 

 

 

United States

 

 

 

 

78175910

2855136

 

T02164-US3

 

Z

NAT

Registered

10/18/2002

6/15/2004

6/15/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 1 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)

 

 

United States

 

 

 

 

78723922

3406848

10/3/2006

T02165-US

 

Z

NAT

Registered

9/30/2005

4/1/2008

4/1/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)

 

 

United States

 

 

 

 

78723918

3283744

1/17/2006

T02165-US1

 

Z

NAT

Registered

9/30/2005

8/21/2007

8/21/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

REVERENCE FOR THE LAND

 

 

 

United States

 

 

 

 

78530706

3054113

11/8/2005

T02166-US

 

REG

NAT

Registered

12/10/2004

1/31/2006

1/31/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

REVERENCE FOR THE LAND

 

 

 

United States

 

 

 

 

78530685

3106169

3/28/2006

T02166-US1

 

REG

NAT

Registered

12/10/2004

6/20/2006

6/20/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 2 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

REVERENCE FOR THE LAND

 

 

 

United States

 

 

 

 

78609835

3023832

9/13/2005

T02166-US2

 

REG

NAT

Registered

4/15/2005

12/6/2005

12/6/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

REVERENCE FOR THE LAND

 

 

 

United States

 

 

 

 

78784159

3173978

9/5/2006

T02166-US3

 

REG

NAT

Registered

1/3/2006

11/21/2006

11/21/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

UNITED NATURAL FOODS (WORD MARK)

 

 

 

International

 

 

 

 

847419

847419

 

T02168-IB

 

REG

P

Registered

1/6/2005

1/6/2005

1/6/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

UNITED NATURAL FOODS (WORD MARK)

 

 

 

Community Trademark

 

 

 

 

847419

847419

 

T02168-IB-CTM

 

REG

P

Registered

10/20/2005

10/20/2005

10/20/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 3 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

UNITED NATURAL FOODS (WORD MARK)

 

 

 

Japan

 

 

 

 

A0000435

847419

 

T02168-IB-JP

 

REG

P

Registered

1/6/2005

1/6/2005

1/6/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

UNITED NATURAL FOODS (WORD MARK)

 

 

 

Taiwan

 

 

 

 

94029813

1231397

10/1/2006

T02168-TW

 

REG

NAT

Registered

6/22/2005

10/1/2006

10/1/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

UNITED NATURAL FOODS (WORD MARK)

 

 

 

United States

 

 

 

 

78530623

3049980

11/1/2005

T02168-US

 

REG

NAT

Registered

12/10/2004

1/24/2006

1/24/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

UNITED NATURAL FOODS AND DESIGN

 

 

 

Hong Kong

 

 

 

 

300361034

300361034

 

T02169-HK

 

REG

NAT

Registered

1/26/2005

1/26/2005

1/26/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 4 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

Community Trademark

 

 

 

 

4666046

4666046

4/17/2006

T02170-CTM

 

REG

C

Registered

10/4/2005

9/13/2006

10/4/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

Community Trademark

 

 

 

 

4994083

4994083

9/18/2006

T02170-CTM1

 

REG

C

Registered

3/17/2006

4/11/2007

3/17/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

Taiwan

 

 

 

 

94033609

1207882

 

T02170-TW

 

REG

NAT

Registered

7/13/2005

5/1/2006

5/1/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

Taiwan

 

 

 

 

94033608

1208006

 

T02170-TW1

 

REG

NAT

Registered

7/13/2005

5/1/2006

5/1/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 5 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

Taiwan

 

 

 

 

94033607

1196782

 

T02170-TW2

 

REG

NAT

Registered

7/13/2005

2/16/2006

2/16/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

Taiwan

 

 

 

 

95013665

1242138

 

T02170-TW3

 

REG

NAT

Registered

3/21/2006

12/16/2006

12/16/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

United States

 

 

 

 

75483354

3458482

7/17/2007

T02170-US

 

Z

NAT

Registered

5/11/1998

7/1/2008

7/1/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

United States

 

 

 

 

78609470

3619430

2/24/2009

T02170-US1

 

REG

NAT

Registered

4/15/2005

5/12/2009

5/12/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 6 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

United States

 

 

 

 

78609472

3619431

2/24/2009

T02170-US2

 

REG

NAT

Registered

4/15/2005

5/12/2009

5/12/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

United States

 

 

 

 

78609475

3619432

2/24/2009

T02170-US3

 

REG

NAT

Registered

4/15/2005

5/12/2009

5/12/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

United States

 

 

 

 

78782084

3236435

2/13/2007

T02170-US4

 

REG

NAT

Registered

1/5/2006

5/1/2007

5/1/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

United States

 

 

 

 

646540

1472520

 

T02170-US5

 

REG

NAT

Registered

2/26/1987

1/12/1988

1/12/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 7 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

United States

 

 

 

 

77641949

3741043

4/14/2009

T02170-US6

 

Z

NAT

Registered

12/31/2008

1/19/2010

1/19/2020

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS (WORD MARK)

 

 

 

United States

 

 

 

 

77844426

 

3/2/2010

T02170-US7

 

Z

NAT

Filed

10/8/2009

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS & DESIGN

 

 

 

Community Trademark

 

 

 

 

4999157

4999157

 

T02171-CTM

 

REG

C

Registered

3/17/2006

8/23/2007

3/17/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS & DESIGN

 

 

 

Taiwan

 

 

 

 

95013659

1253807

12/16/2006

T02171-TW

 

REG

NAT

Registered

3/21/2006

3/1/2007

3/1/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 8 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WOODSTOCK FARMS & DESIGN

 

 

 

United States

 

 

 

 

78723956

3546914

9/30/2008

T02171-US

 

REG

NAT

Registered

9/30/2005

12/16/2008

12/16/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS & DESIGN

 

 

 

United States

 

 

 

 

78723958

3619439

2/24/2009

T02171-US1

 

REG

NAT

Registered

9/30/2005

5/12/2009

5/12/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS & DESIGN

 

 

 

United States

 

 

 

 

78723964

3546915

9/30/2008

T02171-US2

 

REG

NAT

Registered

9/30/2005

12/16/2008

12/16/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK FARMS & DESIGN

 

 

 

United States

 

 

 

 

78784101

3236440

2/13/2007

T02171-US3

 

REG

NAT

Registered

1/23/2006

5/1/2007

5/1/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 9 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WOODSTOCK FARMS and Design (logo)

 

 

 

United States

 

 

 

 

 

 

 

T02171-US5

 

Z

NAT

Docket

 

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

AMERICA’S PREMIER CERTIFIED ORGANIC DISTRIBUTOR

 

 

United States

 

 

 

 

78337913

2986653

 

T02172-US

 

REG

NAT

Registered

12/8/2003

8/16/2005

8/16/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

BLOOMING PRAIRIE

 

 

 

United States

 

 

 

 

78107435

2729163

3/12/2003

T02173-US

 

REG

NAT

Registered

2/7/2002

6/24/2003

6/24/2013

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

EARTH ORIGINS

 

 

 

United States

 

 

 

 

76187631

2671140

 

T02174-US

 

REG

NAT

Registered

12/28/2000

1/7/2003

1/7/2013

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 10 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

EXPRESSNACKS

 

 

 

United States

 

 

 

 

74120751

1731357

7/17/1992

T02175-US

 

REG

NAT

Registered

12/5/1990

11/10/1992

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GOURMET ARTISAN HANDCRAFTED FOODS AND DESIGN

 

 

United States

 

 

 

 

75292335

2327088

6/5/1998

T02176-US

 

REG

NAT

Registered

5/15/1997

3/7/2000

3/7/2020

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

HARVEST BAY (FOR FRUIT SNACKS)

 

 

 

United States

 

 

 

 

78221541

2919897

9/24/2003

T02177-US

 

REG

NAT

Registered

3/4/2003

1/18/2005

1/18/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

HARVEST BAY

 

 

 

United States

 

 

 

 

78141089

2887515

2/26/2003

T02177-US1

 

REG

NAT

Registered

7/3/2002

9/21/2004

9/21/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 11 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

HEALTHY CLIPPINGS

 

 

 

United States

 

 

 

 

78592493

3065993

12/13/2005

T02178-US

 

REG

NAT

Registered

3/22/2005

3/7/2006

3/7/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

MOUNTAIN PEOPLES WAREHOUSE

 

 

 

United States

 

 

 

 

75517573

2263145

4/27/1999

T02179-US

 

REG

NAT

Registered

7/13/1998

7/20/1999

7/20/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

NATURAL RETAIL GROUP

 

 

 

United States

 

 

 

 

76187633

2584043

 

T02180-US

 

B

NAT

Registered

12/28/2000

6/18/2002

6/18/2012

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

NATURAL RETAIL GROUP

 

 

 

United States

 

 

 

 

77301706

3452864

4/8/2008

T02180-US1

 

REG

NAT

Registered

10/11/2007

6/24/2008

6/24/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 12 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

NATURAL SEA

 

 

 

United States

 

 

 

 

78238990

2895383

7/27/2004

T02181-US

 

REG

NAT

Registered

4/17/2003

10/19/2004

10/19/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

NATURE’S BASICS

 

 

 

United States

 

 

 

 

78238970

2897160

8/3/2004

T02183-US

 

REG

NAT

Registered

4/17/2003

10/26/2004

10/26/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

NRG

 

 

 

United States

 

 

 

 

76187805

2617066

 

T02186-US

 

REG

NAT

Registered

12/28/2000

9/10/2002

9/10/2012

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

ORGANIC BABY CERTIFIED ORGANIC BABY FOOD AND DESIGN

 

 

United States

 

 

 

 

75222924

2211644

3/13/1998

T02187-US

 

REG

NAT

Registered

1/9/1997

12/15/1998

12/15/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 13 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

RAINBOW

 

 

 

United States

 

 

 

 

75179472

2135441

11/18/1997

T02188-US

 

REG

NAT

Registered

10/10/1996

2/10/1998

2/10/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODFIELD FARMS

 

 

 

United States

 

 

 

 

75453273

2221771

 

T02189-US

 

REG

NAT

Registered

3/19/1998

2/2/1999

2/2/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

RESOURCE ORGANIC

 

 

 

United States

 

 

 

 

75516249

2378242

 

T02190-US

 

B

NAT

Registered

7/9/1998

8/15/2000

8/15/2010

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

RESOURCE ORGANIC

 

 

 

United States

 

 

 

 

85013131

 

 

T02190-US1

 

REG

NAT

Filed

4/13/2010

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 14 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

SOURCE ORGANIC

 

 

 

United States

 

 

 

 

75516240

2353204

 

T02191-US

 

REG

NAT

Registered

7/9/1998

5/30/2000

5/30/2020

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

STOW MILLS

 

 

 

United States

 

 

 

 

1477015

1477015

 

T02192-US

 

REG

NAT

Registered

2/16/1988

2/16/1998

2/16/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

SUNSPLASH MARKET

 

 

 

United States

 

 

 

 

75153421

2248478

 

T02193-US

 

REG

NAT

Registered

8/20/1996

6/1/1999

6/1/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

TENDERFRUIT

 

 

 

United States

 

 

 

 

78514101

3091709

 

T02194-US

 

REG

NAT

Registered

11/9/2004

5/9/2006

5/9/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 15 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WOODSTOCK

 

 

 

United States

 

 

 

 

646393

1487657

2/16/1988

T02195-US

 

REG

NAT

Registered

2/25/1987

5/10/1988

5/10/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

RISING MOON ORGANICS & Design

 

 

 

United States

 

 

 

 

78302417

2884380

 

T02266-US

 

REG

NAT

Registered

9/18/2003

9/14/2004

9/14/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

RISING MOON ORGANICS & DESIGN

 

 

 

United States

 

 

 

 

85012780

 

 

T02266-US1

 

REG

NAT

Filed

4/13/2010

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

PRIMACOTTA

 

 

 

United States

 

 

 

 

78443407

3261999

11/22/2005

T02267-US

 

REG

NAT

Registered

6/29/2004

7/10/2007

7/10/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 16 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

COOL FRUITS

 

 

 

United States

 

 

 

 

74258939

1831483

 

T02283-US

 

REG

NAT

Registered

3/25/1992

4/19/1994

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

COOL FRUITS

 

 

 

United States

 

 

 

 

75331482

 

4/28/2009

T02283-US2

 

Z

NAT

Filed

7/28/1997

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

COOL FRUITS

 

 

 

United States

 

 

 

 

75493862

 

 

T02283-US3

 

REG

NAT

Filed

6/1/1998

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

AH! LASKA

 

 

 

United States

 

 

 

 

76106166

2611611

 

T02284-US

 

REG

NAT

Registered

8/10/2000

8/27/2002

8/27/2012

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 17 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

MEDITERRANEAN ORGANIC & DESIGN

 

 

 

United States

 

 

 

 

78038833

2858711

 

T02294-US

 

REG

NAT

Registered

12/11/2000

6/29/2004

6/29/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

LORIVA

 

 

 

United States

 

 

 

 

73691997

1493354

 

T02295-US

 

REG

NAT

Registered

10/26/1987

6/21/1988

6/21/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WOODSTOCK ORGANICS

 

 

 

United States

 

 

 

 

75132043

3233763

9/30/1997

T02301-US

 

Z

NAT

Registered

7/10/1996

4/24/2007

4/24/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GOOD KARMA

 

 

 

United States

 

 

 

 

78975488

3195270

 

T02308-US

 

REG

NAT

Registered

4/4/2002

1/2/2007

1/2/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 18 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

GOOD KARMA

 

 

 

United States

 

 

 

 

78958467

3359813

7/3/2007

T02308-US1

 

REG

NAT

Registered

8/23/2006

12/25/2007

12/25/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GOOD KARMA ORGANIC RICEMILK

 

 

 

United States

 

 

 

 

78841675

3321352

1/24/2007

T02310-US

 

Z

NAT

Registered

3/20/2006

10/23/2007

10/23/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GOOD KARMA ORGANIC RICE DIVINE and Design (with planet earth)

 

 

United States

 

 

 

 

77017247

3399007

5/30/2007

T02311-US

 

Z

NAT

Registered

10/9/2006

3/18/2008

3/18/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GOOD KARMA ORGANIC RICE DIVINE

 

 

 

United States

 

 

 

 

78970581

3424768

6/6/2007

T02321-US

 

Z

NAT

Registered

9/8/2006

5/6/2008

5/6/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 19 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WE RUB FOOD THE RIGHT WAY

 

 

 

United States

 

 

 

 

77071578

3322663

7/25/2007

T02390-US

 

REG

NAT

Registered

12/27/2006

10/30/2007

10/30/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

NANTUCKET OFF-SHORE

 

 

 

United States

 

 

 

 

78963973

3312637

7/31/2007

T02391-US

 

REG

NAT

Registered

8/30/2006

10/16/2007

10/16/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

COOL FRUITS

 

 

 

Bermuda

 

 

 

 

26187

26187

 

T02436-BM

 

REG

NAT

Registered

6/24/1994

6/24/1994

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WORLD PEACE BEGINS IN THE KITCHEN

 

 

 

United States

 

 

 

 

77322223

3523496

8/12/2008

T02444-US

 

REG

NAT

Registered

11/6/2007

10/28/2008

10/28/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 20 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WORLD PEACE BEGINS IN THE KITCHEN

 

 

 

United States

 

 

 

 

77628725

3647063

4/14/2009

T02444-US1

 

REG

NAT

Registered

12/8/2008

6/30/2009

6/30/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

TUMARO’S

 

 

 

United States

 

 

 

 

74506206

1893236

 

T02498-US

 

REG

NAT

Registered

3/23/1994

5/9/1995

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

THE HEALTHY MEXICAN FOOD COMPANY

 

 

 

United States

 

 

 

 

74593532

2064172

 

T02499-US

 

REG

NAT

Registered

11/1/1994

5/20/1997

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

HOMESTYLE KITCHENS

 

 

 

United States

 

 

 

 

75976059

2078150

 

T02500-US

 

REG

NAT

Registered

2/8/1994

7/8/1997

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 21 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

TUMARO’S GOURMET TORTILLAS

 

 

 

United States

 

 

 

 

75852865

2465219

 

T02503-US

 

REG

NAT

Registered

11/17/1999

7/3/2001

7/3/2011

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

TUMARO’S THE GOURMET TORTILLA

 

 

 

United States

 

 

 

 

75486112

2471898

 

T02504-US

 

REG

NAT

Registered

5/15/1998

7/24/2001

7/24/2011

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

TUMARO’S THE ORIGINAL GOURMET WRAPS

 

 

 

United States

 

 

 

 

75683942

2764541

 

T02506-US

 

REG

NAT

Registered

4/16/1999

9/16/2003

9/16/2013

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

TUMARO’S AMERICA’S FAVORITE GOURMET TORTILLA

 

 

United States

 

 

 

 

76302605

2762465

 

T02507-US

 

REG

NAT

Registered

8/20/2001

9/9/2003

9/9/2013

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 22 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

KRISPY CRUNCHY PUFFS

 

 

 

United States

 

 

 

 

76235836

2868274

 

T02508-US

 

REG

NAT

Registered

4/4/2001

8/3/2004

8/3/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

TUMARO’S GOURMET TORTILLAS AMERICA’S FAVORITE GOURMET TORTILLAS

 

 

United States

 

 

 

 

78241127

2853695

 

T02509-US

 

REG

NAT

Registered

4/23/2003

6/15/2004

6/15/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

WRAPABLES

 

 

 

United States

 

 

 

 

78388646

2935150

 

T02511-US

 

REG

NAT

Registered

3/22/2004

3/22/2005

3/22/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

SOY-FULL HEART

 

 

 

United States

 

 

 

 

78592409

3131189

 

T02512-US

 

REG

NAT

Registered

3/22/2005

8/15/2006

8/15/2016

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 23 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

WRAPP-AROUNDS

 

 

 

United States

 

 

 

 

78436407

2985468

 

T02513-US

 

REG

NAT

Registered

6/16/2004

8/16/2005

8/16/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

SOY-FULL HEART FLATBREAD

 

 

 

United States

 

 

 

 

77093655

3338555

 

T02514-US

 

REG

NAT

Registered

1/29/2007

11/20/2007

11/20/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

MILLBROOK MERCHANDISING FOR EXCELLENCE & DESIGN

 

 

United States

 

 

 

 

75012074

2025274

 

T02517-US

 

REG

NAT

Registered

10/30/1995

12/24/1996

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

UNFI

 

 

 

United States

 

 

 

 

77579954

3615593

2/17/2009

T02653-US

 

REG

NAT

Registered

9/26/2008

5/5/2009

5/5/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 24 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

UNFI DRIVEN BY NATURE and Design (logo)

 

 

 

United States

 

 

 

 

77579975

3634425

3/24/2009

T02654-US

 

REG

NAT

Registered

9/26/2008

6/9/2009

6/9/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

DRIVEN BY NATURE

 

 

 

United States

 

 

 

 

77579987

3615594

2/17/2009

T02655-US

 

REG

NAT

Registered

9/26/2008

5/5/2009

5/5/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

JUNGLE PRODUCTS BEYOND ORGANIC

 

 

 

United States

 

 

 

 

76674431

3364139

 

T02660-US

 

REG

NAT

Registered

3/22/2007

1/8/2008

1/8/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

SELECT NUTRITION DISTRIBUTORS, INC.

 

 

 

United States

 

 

 

 

76183563

2636805

 

T02661-US

 

REG

NAT

Registered

12/21/2000

10/15/2002

10/15/2012

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 25 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

TAMARIND TREE A TASTE OF INDIA & DESIGN

 

 

United States

 

 

 

 

74415306

1856858

 

T02674-US

 

REG

NAT

Registered

7/22/1993

10/4/1994

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

BLUE MARBLE BRANDS

 

 

 

United States

 

 

 

 

77628776

3647068

4/14/2009

T02677-US

 

REG

NAT

Registered

12/8/2008

6/30/2009

6/30/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

A WORLD OF GOOD

 

 

 

United States

 

 

 

 

77628795

3647069

4/14/2009

T02678-US

 

REG

NAT

Registered

12/8/2008

6/30/2009

6/30/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

READY SET PASTA

 

 

 

United States

 

 

 

 

75214895

2229911

 

T02692-US

 

REG

NAT

Registered

12/17/1996

3/9/1999

3/9/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 26 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

VEGETARIAN CHILI MIX

 

 

 

United States

 

 

 

 

387780

1283868

 

T02695-US

 

B

NAT

Registered

9/23/1982

6/26/1984

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

QUICK PILAF

 

 

 

United States

 

 

 

 

388230

1283876

 

T02696-US

 

B

NAT

Registered

9/23/1982

6/26/1984

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

FANTASTIC FALAFIL MIX

 

 

 

United States

 

 

 

 

388231

1294730

 

T02697-US

 

REG

NAT

Registered

9/23/1982

9/11/1984

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

FANTASTIC FOODS

 

 

 

United States

 

 

 

 

74075573

1656369

 

T02698-US

 

REG

NAT

Registered

7/5/1990

9/10/1991

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 27 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

FANTASTIC FOODS & DESIGN

 

 

 

United States

 

 

 

 

74538772

2070953

 

T02699-US

 

REG

NAT

Registered

6/17/1994

6/17/1997

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

JUMPIN’ BLACK BEANS

 

 

 

United States

 

 

 

 

74485473

1874035

 

T02700-US

 

REG

NAT

Registered

2/2/1994

1/17/1995

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

NATURE’S BURGER

 

 

 

United States

 

 

 

 

74587161

1928000

 

T02701-US

 

REG

NAT

Registered

10/18/1994

10/17/1995

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

CHA-CHA CHILI

 

 

 

United States

 

 

 

 

74485626

2396643

 

T02702-US

 

REG

NAT

Registered

2/2/1994

10/24/2000

10/24/2020

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 28 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

BIG SOUP

 

 

 

United States

 

 

 

 

75838190

2502884

 

T02704-US

 

REG

NAT

Registered

11/2/1999

10/30/2001

10/30/2011

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

FAST NATURALS

 

 

 

United States

 

 

 

 

78171912

2841730

 

T02705-US

 

REG

NAT

Registered

10/7/2002

5/11/2004

5/11/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

CARB’TASTIC

 

 

 

United States

 

 

 

 

78333744

2962273

 

T02707-US

 

REG

NAT

Registered

11/26/2003

6/14/2005

6/14/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

FANTASTIC WORLD FOODS & DESIGN

 

 

 

Canada

 

 

 

 

1313434

 

 

T02708-CA

 

REG

NAT

Filed

8/11/2006

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 29 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

FANTASTIC WORLD FOODS & DESIGN

 

 

 

United States

 

 

 

 

78814555

3641277

 

T02708-US

 

Z

NAT

Registered

2/14/2006

6/16/2009

6/16/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

FANTASTIC WORLD FOODS

 

 

 

Canada

 

 

 

 

1313435

 

 

T02709-CA

 

REG

NAT

Filed

8/11/2006

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

FANTASTIC WORLD FOODS

 

 

 

United States

 

 

 

 

78814540

3518298

 

T02709-US

 

REG

NAT

Registered

2/14/2006

10/14/2008

10/14/2018

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

NATURE’S SAUSAGE

 

 

 

Canada

 

 

 

 

0773911

456848

 

T02734-CA

 

REG

NAT

Registered

1/26/1995

4/26/1996

4/26/2011

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 30 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

FANTASTIC FOODS & DESIGN

 

 

 

Japan

 

 

 

 

12630694

4330701

 

T02737-JP

 

REG

NAT

Registered

12/14/1994

10/29/1999

10/29/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

FANTASTIC FOODS & DESIGN

 

 

 

Japan

 

 

 

 

12630794

4282810

 

T02737-JP1

 

REG

NAT

Registered

12/14/1994

6/11/1999

6/11/2019

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

MT VIKOS (Stylized)

 

 

 

United States

 

 

 

 

78892521

3218006

 

T02746-US

 

REG

NAT

Registered

5/25/2006

3/13/2007

3/13/2017

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

FETIRI

 

 

 

United States

 

 

 

 

78318318

2877744

 

T02747-US

 

REG

NAT

Registered

10/24/2003

8/24/2004

8/24/2014

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 31 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

FIELD DAY

 

 

 

United States

 

 

 

 

77691780

3782510

7/21/2009

T02769-US

 

Z

NAT

Registered

3/16/2009

4/27/2010

4/27/2020

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

ENJOY THE HARVEST

 

 

 

United States

 

 

 

 

77691788

 

 

T02770-US

 

Z

NAT

Filed

3/16/2009

 

7/21/2009

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

CRITELLI & DESIGN

 

 

 

United States

 

 

 

 

76511391

2984483

 

T02776-US

 

REG

NAT

Registered

5/5/2003

8/16/2005

8/16/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

CRITELLI

 

 

 

United States

 

 

 

 

76511390

2984482

 

T02777-US

 

REG

NAT

Registered

5/5/2003

8/16/2005

8/16/2015

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 32 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

MILLBROOK MERCHANDISING FOR EXCELLENCE

 

 

United States

 

 

 

 

75012074

2025274

 

T02816-US

 

REG

NAT

Registered

10/30/1995

12/24/1996

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

CARRIAGE TRADE

 

 

 

United States

 

 

 

 

72104300

760818

 

T02822-US

 

REG

NAT

Registered

9/12/1960

11/26/1963

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

THE CHEESE SOURCE

 

 

 

United States

 

 

 

 

77841755

 

 

T02896-US

 

REG

NAT

Filed

10/5/2009

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

YOUR COMPLETE CHEESE PROGRAM

 

 

 

United States

 

 

 

 

77841767

 

 

T02897-US

 

REG

NAT

Filed

10/5/2009

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 33 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

THE CHEESE SOURCE YOUR COMPLETE CHEESE PROGRAM and Design (logo)

 

United States

 

 

 

 

77841787

 

 

T02898-US

 

REG

NAT

Filed

10/5/2009

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

CLEARVUE

 

 

 

United States

 

 

 

 

77853859

 

 

T02899-US

 

REG

NAT

Filed

10/21/2009

 

5/4/2010

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

GOURMET ARTISAN

 

 

 

United States

 

 

 

 

77844388

 

 

T02900-US

 

Z

NAT

Filed

10/8/2009

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

M MEDITERRANEAN ORGANIC and Design (new logo from 2007)

 

 

United States

 

 

 

 

77845506

 

 

T02903-US

 

REG

NAT

Filed

10/9/2009

 

5/4/2010

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 34 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

MarkName

 

CLEAN PLATE

 

 

 

United States

 

 

 

 

77860692

 

 

T02909-US

 

REG

NAT

Filed

10/29/2009

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

HEARTLAND MEADOW WHERE GOODNESS GROWS and Design (logo)

 

 

United States

 

 

 

 

77957492

 

 

T02966-US

 

REG

NAT

Filed

3/12/2010

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

HEARTLAND MEADOW (word mark)

 

 

 

United States

 

 

 

 

77961285

 

 

T02968-US

 

REG

NAT

Filed

3/17/2010

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

MarkName

 

EARTH ORIGINS MARKET

 

 

 

United States

 

 

 

 

85012434

 

 

T02977-US

 

Z

NAT

Filed

4/13/2010

 

 

 

 

 

 

 

AttorneyName     David R. Josephs

ClientName

United Natural Foods, Inc.

 

 

 

 

 

AgentName

CurrentOwnerNa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 35 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK STANDARD CASE PRINT

CountryName

 

 

 

ApplicationNumber

RegistrationNumber

PublicationDate

DocketNumber

 

StatusDescription

ApplicationDate

RegistrationDate

ExpirationDate

 

 

 

 

 

 

 

Criteria

 

([StatusCode] not in (‘I’)) AND ([ClientName] in (‘United Natural Foods, Inc.’))

 

 

Order by

 

DocketNumber

 

 

 

 

 

 

 

 

 

Record Count

 

140

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark 4 Line Case Print

Page 36 of 36

MDC IPMaster

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

TRADEMARK CASE PRINT

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

UNFI Canada, Inc. - Intellectual Property

 

Trademarks

 

Trademark

 

Application 
No.

 

Serial/Registration
No.

 

Filing/Registration 
Date

 

Status

 

Canada’s Organic Fresh Food Leader

 

1000039

 

TMA555,691

 

12/19/2001

 

Registered

 

Pro Organics and Design

 

1000040

 

TMA555,692

 

12/19/2001

 

Registered

 

Pro Organics

 

1000041

 

TMA555,693

 

12/19/2001

 

Registered

 

Organic Living

 

1066193

 

TMA593305

 

10/28/2003

 

Registered

 

Snapdragon

 

1005129

 

TMA558008

 

2/15/2002

 

Registered

 

Natural Sensations

 

1105409

 

TMA628142

 

12/10/2004

 

Registered

 

Organic Sensations

 

1103199

 

TMA626522

 

11/24/2004

 

Registered

 

 

Other Intellectual Property — Registered Domain Names

 

·                  auxmilleetunesaisons.com - expires February 10, 2011

·                  driveorganics.com - expires on October 31, 2010

·                  proorganics.com - expires on April 18, 2011

·                  supreme-foods.com - expires on July 19, 2010

·                  wildwestorganicharvest.com - expires on March 12, 2011

 

Other Intellectual Property — Intellectual Property Licenses

 

In connection with UNFI Canada Inc.’s purchase of substantially all of the
assets of the Canadian food distribution business of SunOpta Inc.’s Distribution
Group business, together with substantially all of the assets of Drive Organics
Corp., licenses related to the following intellectual property were sought to be
assigned to and/or assumed by the Grantor:

 

·                  Software Agreement by and between Aux Milles et Une Saisons
Inc. and ActiveMedia Développement Inc. dated November 6, 2007 for the Mobile
Sales software.

·                  Software Agreement by and between Aux Milles et Une Saisons
Inc. and 3SYS Inc for the Dahdri software.

·                  Third Party Products Agreement by and between SunOpta, Inc.
and Retalix U.S.A., Inc. dated March 8, 2010 for VoCollect software.

·                  Service Level Agreement by and between SunOpta, Inc. and
Symbol Technologies, Canada ULC dated April 15, 2010.

·                  Software License Agreement by and between SunOpta, Inc. and
Retalix USA, Inc. dated August 11, 2006 for Retalix licensed software products.

 

--------------------------------------------------------------------------------


 

·                  IBM Customer Agreement and Statement of Work for Services by
and between SunOpta, Inc. and IBM Canada Limited dated December 11, 2009 and
December 15, 2009, respectively.

·                  Master Service Agreement by and between SunOpta, Inc.and
TeraGo Networks Inc. dated September 23, 2009 for TeraGo software.

·                  Software License Agreement by and between SunOpta, Inc. and
Logivision for the use of the Drive Organics point-of-sale system.

·                  The following software purchased for use by SunOpta, Inc.,
subject to standard shrinkwrap/click-wrap end-user licensing agreements upon
installation:

 

·                  Acomba

·                  Compact Data Service

·                  IBM iSeries Access for Windows

·                  McAfee Agent

·                  Microsoft SQL Server 2000

·                  Microsoft SQL Server 2005

·                  Microsoft SQL Server 2005 Tools Express Edition

·                  Microsoft SQL Server Desktop Engine (BKUPEXEC)

·                  Microsoft Windows Server 2003 R2 Standard Edition

·                  Microsoft Windows Server 2003 Standard Edition

·                  MySQL Server 5.0

·                  MySQL Tools for 5.0

·                  Pervasive PSQL v10 SP2 Workgroup (32-bit)

·                  Pervasive System Analyzer

·                  Pervasive.SQL NT Server v8.70

·                  PostgreSQL 8.2

·                  Python 2.6 pywin32-212

·                  Python 2.6.2

·                  Sage Accpac System Manager 5.4A

·                  Subversion 1.4.3-r23084

·                  Symantec Backup Exec (TM) 10d for Windows Servers

·                  Symantec Backup Exec (TM) 11d for Windows Servers

·                  Symantec Backup Exec (TM) 12.5 for Windows Servers

·                  Symantec Backup Exec for Windows Servers

·                  Symantec Backup Exec Remote Agent for Windows Servers

·                  Windows Presentation Foundation

·                  Windows Server 2003 Service Pack 2

·                  Xerox WorkCentre M15 Series driver

·                  MoinMoinWiki (Server Software)

·                  Server 2003 Standard (Server Software)

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXHIBIT V

BORROWERS' AND SUBSIDIARIES'

BANK ACCOUNTS

 

 

 

Bank

 

Account

 

Account

Company

 

Name

 

Type

 

Number

 

 

 

 

 

 

 

United Natural Foods, Inc.

 

Bank of America

 

Master Operating - Corp

 

3756601608

United Natural Foods, Inc.

 

Bank of America

 

F.S.A.- Corp

 

4426241481

United Natural Foods, Inc.

 

Bank of America

 

Charity Account

 

3850129947

United Natural Foods, Inc.

 

Bank of America

 

Deposit

 

3756636547

United Natural Foods, Inc.

 

Bank of America

 

Controlled Disbursements

 

3299119737

United Natural Foods, Inc.

 

Bank of America

 

Payroll

 

3756680603

United Natural Foods, Inc.

 

Bank of America

 

Payroll

 

3756626531

United Natural Foods, Inc.

 

Bank of America

 

Payroll

 

3756680616

United Natural Foods, Inc.

 

Bank of America

 

Bottle Deposit - MA

 

9429227241

United Natural Foods, Inc.

 

Bank of America

 

Bottle Deposit - ME

 

4603163311

United Natural Foods, Inc.

 

Ocean Bank

 

Payroll

 

602001915

United Natural Foods, Inc.

 

M&T Bank

 

Payroll

 

6304060

United Natural Foods, Inc.

 

Ocean Bank

 

Deposit

 

2900003849

 

 

 

 

 

 

 

United Natural Foods West

 

Bank of America

 

Lockbox Deposits

 

1489202350

United Natural Foods West

 

Bank of America

 

Payroll

 

1123803509

United Natural Foods West

 

Bank of America

 

Controlled Disbursements

 

3299819898

 

 

 

 

 

 

 

Albert's Organics, Inc.

 

Bank of America

 

Deposit

 

3756636534

Albert's Organics, Inc.

 

Bank of America

 

Controlled Disbursements

 

3299119950

Albert's Organics, Inc.

 

Bank of America

 

Payroll

 

3756616965

Albert's Organics, Inc.

 

Wells Fargo

 

Business Checking/Main

 

2017997

 

 

 

 

 

 

 

Hershey Import Company

 

Bank of America

 

Deposit

 

3756636576

Hershey Import Company

 

Bank of America

 

Controlled Disbursements

 

3299124984

Hershey Import Company

 

Bank of America

 

Payroll

 

3756636563

Mt. Vikos

 

Bank of America

 

Deposit/Checking

 

009418413612

 

 

 

 

 

 

 

Natural Retail Group

 

Bank of America

 

Deposit

 

3756636550

Natural Retail Group

 

Bank of America

 

Controlled Disbursements

 

3299119745

Natural Retail Group

 

Bank of America

 

Payroll

 

3756626544

NRG - Store 04

 

Bank of America

 

Deposit

 

3756645936

NRG - Store 06

 

Bank of America

 

Deposit

 

3756645949

NRG - Store 07

 

Bank of America

 

Deposit

 

3756645952

NRG - Store 08

 

Bank of America

 

Deposit

 

3756645965

NRG - Store 09

 

Bank of America

 

Deposit

 

3756645978

NRG - Store 11

 

Bank of America

 

Deposit

 

3756645981

NRG - Store 12

 

Bank of America

 

Deposit

 

3756645994

NRG - Store 13

 

Bank of America

 

Deposit

 

3756646003

NRG - Store 14

 

Bank of America

 

Deposit

 

3756646016

NRG - Store 15

 

Bank of America

 

Deposit

 

3756646029

NRG - Store 17

 

Bank of America

 

Deposit

 

3756646032

NRG - Store 18

 

Bank of America

 

Deposit

 

3756646045

NRG - Corp.

 

Bank of America

 

Deposit

 

3756645923

NRG - Store 19

 

Bank of America

 

Deposit

 

4426529802

NRG - Store 37

 

Bank of America

 

Deposit

 

4426537988

 

 

 

 

 

 

 

Millbrook Distribution Services, Inc

 

JP Morgan Chase

 

Deposit

 

801-501954

Millbrook Distribution Services, Inc

 

JP Morgan Chase

 

Deposit

 

801-808154

Millbrook Distribution Services, Inc

 

JP Morgan Chase

 

Payroll

 

114-636192

Millbrook Distribution Services, Inc

 

Bank of America

 

Payroll

 

3750969223

Millbrook Distribution Services, Inc

 

Bank of America

 

Deposit

 

3750969236

Millbrook Distribution Services, Inc

 

Bank of America

 

Funding

 

3750969249

Millbrook Distribution Services, Inc

 

Bank of America

 

Controlled Disbursement

 

3299925802

Millbrook Distribution Services, Inc

 

Bank of America

 

Payroll

 

3299925810

Millbrook Distribution Services, Inc

 

Bank of America

 

Deposit Transfer

 

3750204069

Millbrook Distribution Services, Inc

 

PNC Bank

 

Checking Account

 

80-1438-5702

 

 

 

 

 

 

 

UNFI Canada, Inc.

 

Bank of Montreal

 

Operating/CDA-CAD

 

0002-1617-894

UNFI Canada, Inc.

 

Bank of Montreal

 

Operating/USD

 

0002-4624-546

UNFI Canada, Inc.

 

Bank of Montreal

 

Deposit/CDA-CAD

 

0002-1516-727

UNFI Canada, Inc.

 

Bank of Montreal

 

Deposit/CDA-CAD

 

0752-1066-197

UNFI Canada, Inc.

 

Bank of Montreal

 

Deposit/CDA-CAD

 

0782-1070-198

UNFI Canada, Inc.

 

Bank of Montreal

 

Deposit/CDA-CAD

 

2710-1026-891

UNFI Canada, Inc.

 

Bank of Montreal

 

Deposit/CDA-CAD

 

2464-1058-532

UNFI Canada, Inc.

 

Bank of America Canada

 

Operating Account - CAD

 

7114-49214-207

UNFI Canada, Inc.

 

Bank of America Canada

 

Operating Account - USD

 

7114-49214-108

 

--------------------------------------------------------------------------------
